Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have submitted a number of arguments pertaining to the issue whether the prior art discloses “an adhesion layer encapsulating the polycrystalline ceramic core” and “a barrier layer encapsulating the adhesion layer”.  In essence, the claim requires a specific sequence in which an adhesive layer is initially applied with subsequent deposition of a barrier layer.  After consideration of the arguments, examiner respectfully submits that the arguments are not persuasive.
Applicants have submitted that the Cornejo reference teaches applying the barrier layer as an “optional” step that may be applied to the glass substrate 102.  However, this supposition is not accurate for a number of reasons.  First, the barrier layer is a crucial component of the Cornejo’s invention from which omission of it would catastrophically negate the functionality of the invention.  Cornejo clearly discloses, for example, the importance and significance of the barrier layer by acting as a preventative step to “prevent the diffusion of alkali ions from the glass substrate core 102 into materials and/or components positioned on the glass substrate core 102” (see ¶49).  Strengthening the glass core 102 requires an infusion of alkali ions which prevent catastrophic mechanical failure of the device and this barrier layer is absolutely necessary to prevent any of these alkali ions from permeating away from the glass core.  Otherwise, the glass core will ultimately fracture upon continuous leeching of ions which can undesirably diffuse to other components of the device.  Therefore, the examiner respectfully submits that the notion that the barrier layer is “optional” is not possible since it is a crucial component may be applied to the glass substrate core 102 after the glass interposer panel 100 has been strengthened by ion exchange” (¶49).  However, the examiner respectfully submits that the applicants failed to consider that this is cited as an example.  Cornejo discloses multiple embodiments on how the barrier layer is applied.  The term “may” is merely intended to show how the barrier layer is applied to different types of embodiments without exclusively being limited to only one embodiment.  Examiner further respectfully submits that this logic is especially flawed if applied to the adhesive layer.  Without being limited to one example, ¶50 discloses “However, in other embodiments, (not shown), the adhesion layer 118 may be applied to the sidewalls of the through-vias”.  Based on the context, one of ordinary sklll cannot reasonably deduce that the adhesive layer is “optional” merely because of the word “may”.
Reviewing the relevant section of ¶50, although the terms “barrier layer” are not explicitly stated, the examiner respectfully submits that through context and for the sake of brevity, one of ordinary skill would reasonably recognize that the barrier layer is implied to exist over the adhesion layer.  Moreover, the barrier layer is established as a required and critical component of the device and therefore can be further inferred that the barrier layer is included in this alternative embodiment.
Applicants further disclosed that if the barrier layer is applied on top of the adhesive layer, then the adhesion properties provided would be lost since the adhesion layer is covered by the barrier layer.  The examiner respectfully submits, however, that the train of logic is flawed for a number of reasons.  Firstly, the adhesion benefits of the adhesive layer would not be negated because it can confer these same benefits to the subsequently applied barrier layer.  Second, subsequently layers further applied after the adhesive layer would not raise adhesion issues.  After a particular layer is applied to the adhesive layer, subsequent layers can further be deposited without any issues to adhesion.  This is further supported in ¶52 in which Cornejo shows that “one or more dielectric layers (not shown) and/or .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornejo et al. (Pub No. US 2012/0048604 A1, hereinafter Cornejo) and further in view of Lochtefeld et al. (Pub No. US 2011/0147772 A1, hereinafter Lochtefeld).
With regards to claim 1, Cornejo teaches an interposer for gallium-nitride based semiconductor devices, the interposer comprising: 
a core disposed between a first surface and a second surface of the interposer (see Fig. 7, ¶50, core shown); 
an adhesion layer encapsulating the polycrystalline ceramic core (see Fig. 7, adhesion layer 118 may be applied directly on the core, see ¶50); 
a barrier layer encapsulating the adhesion layer, the barrier layer comprising an electrically non-conductive material (see Fig. 7, barrier layer 116, see ¶50, with adhesive layer 118 applied directly to the core, the barrier layer is applied on top of 118); and 
one or more electrically conductive vias extending from the first surface to the second surface through the core, the adhesion layer, and the barrier layer (see Fig. 7, vias 120 formed).

In the same field of endeavor, Lochtefeld teaches a configuration for a substrate core in which a polycrystalline ceramic core AlN is utilized which has a substantially matched CTE as gallium-nitride (see ¶19).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a polcyrstalline ceramic core AlN to match the CTE of GaN since this would improve the quality and uniformity of the GaN material that can potentially be utilized in Cornejo.

With regards to claim 2, Cornejo teaches the interposer of claim 1 wherein the barrier layer surrounds side walls of 2the one or more electrically conductive vias (see Fig. 7, barrier layer 116 surrounding via 120).

With regards to claim 3, Lochtefeld teaches the interposer of claim 1 wherein the polycrystalline ceramic core 2comprises polycrystalline aluminum nitride (see ¶19).

With regards to claim 4, Cornejo is silent teaching the interposer of claim 1 wherein the adhesion layer comprises tetraethyl orthosilicate.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that tetraethyl orthosilicate are common materials used as adhesives.

With regards to claim 9, Cornejo teaches the interposer of claim 1 wherein the barrier layer comprises silicon nitride (see ¶49).

With regards to claim 10, Cornejo is silent teaching the interposer of claim 1 wherein the one or more electrically conductive vias have a diameter of about 10-100 microns.
It would have been obvious to one of ordinary skill to determine the optimum diameter (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would be motivated to arrive at the claimed diameter range since it provides a specific conductivity property that is required for a particular application.

With regards to claim 11, Cornejo teaches the interposer of claim 1 wherein the one or more electrically conductive vias comprise a metallic material (see Fig. 7, via 120 is conductive material).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornejo and further in view of Radosavlijevic et al. (Pub No. US 2020/0168708 A1, hereinafter Radosavlijevic) and Lochtefeld.
With regards to claim 17, Cornejo teaches a method of manufacturing an electronic system comprising:  
2forming an interposer for gallium-nitride based semiconductor devices , the interposer including a first surface and a second surface by:  
3providing a core disposed between the first surface 4and the second surface (see Fig. 4, core with first and second surface);  

7encapsulating the polycrystalline ceramic core in an adhesion layer (see Figs. 5 and 6, adhesion layer 118, see ¶50, adhesion layer 118 encapsulating and formed directly on core); and  
8encapsulating the adhesion layer in a barrier layer, wherein the barrier 9layer covers side walls of the one or more channels (see Figs. 5 and 6, see ¶50, barrier layer 116 encapsulating adhesion layer 118, barrier layer 116 covering sidewalls of channels); and  
10depositing a conductive material in the one or more channels to form one or more 11vias (see Fig. 7, conductive material deposited to form vias 120).
Cornejo, however, is silent teaching how the interposer can be utilized for gallium-nitride semiconductor devices.
In the same field of endeavor, Radosavlijevic teaches a configuration in which GaN –based devices are coupled to an interposer (see Fig. 5, also see ¶87).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the general teaching that GaN-based devices can coupled to interposers because GaN devices are highly beneficial for their high voltage applications for particular applications.
Cornejo is also silent teaching wherein the polycrystalline ceramic core comprises a material characterized by a coefficient of thermal expansion (CTE) that is substantially matched to CTE of the gallium nitride.
In the same field of endeavor, Lochtefeld teaches a configuration for a substrate core in which a polycrystalline ceramic core AlN is utilized which has a substantially matched CTE as gallium-nitride (see ¶19).


With regards to claim 18, Lochtefeld teaches the method of claim 17 wherein the polycrystalline ceramic core comprises polycrystalline aluminum nitride (see ¶19).

Allowable Subject Matter
Claims 12-16 and 21 are allowed.
Claims 5-8, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899